Citation Nr: 1604807	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-08 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue, sore joints, memory loss, muscle twitches, and lightheadedness, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

2.  Entitlement to service connection for a gastrointestinal disorder, including irritable bowel syndrome and ulcerative colitis, to include as secondary to posttraumatic stress disorder.


REPRESENTATION

Veteran is represented by:  Mark Jones, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to September 1991.  These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated October 2009 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In April 1994, the Veteran filed a claim of entitlement to service connection for an undiagnosed illness related to his service near the Persian Gulf, which was manifested by symptoms of headaches, sore joints, memory loss, diarrhea, muscle twitches, and lightheadedness.  In an August 1995 rating decision, the RO denied the claim because the evidence did not show that the Veteran's symptoms manifested to a compensable degree within two years of his Persian Gulf service.  Thereafter, that rating decision became final.  See 38 C.F.R. § 3.317 (1994); see also 38 U.S.C.A. § 7105 (2015).  In April 1997, effective retroactively to November 2, 1994, VA expanded the period within which disabilities resulting from undiagnosed illnesses experienced by Persian Gulf War veterans must become manifest in order to establish entitlement to service connection.  See 62 Fed. Reg. 23, 139 (April 29, 1997).  The current version of the regulation requires that a qualifying chronic disability must become manifest to a compensable degree no later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As this change in regulation creates a new basis of entitlement, new and material evidence is not required to reopen the Veteran's previously denied service connection claim for an undiagnosed illness.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd 17 F.3d 368 (Fed Cir. 1994); see also 38 C.F.R. § 5108 (2015).   

Additionally, the August 1995 rating decision which denied service connection for an undiagnosed illness included symptoms of digestive problems and diarrhea.  In October 2009, the Veteran submitted the above-captioned service connection claim for a gastrointestinal disorder, to include irritable bowel syndrome and ulcerative colitis.  Since the August 1995 rating decision, the record shows additional symptoms and a new diagnosis of ulcerative colitis which did not serve as the basis of the 1994 service connection claim.  Thus, the Board finds that it is a different claim from the previously-denied service connection claim for an undiagnosed illness.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Accordingly, new and material evidence is not required.  See 38 C.F.R. § 5108 (2015).  

The issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD) and entitlement a temporary total disability rating for PTSD have been raised by the record in a November 2014 written statement, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The Veteran seeks service connection for a gastrointestinal disorder and a disability manifested by symptoms of fatigue, sore joints, memory loss, muscle twitches, lightheadedness, and digestive problems, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness related to his service near the Persian Gulf, including chronic fatigue syndrome, fibromyalgia, and/or a functional gastrointestinal disorder.  See 38 C.F.R. § 3.317(a)(2).

During an August 1994 VA examination, the Veteran indicated that he believed he was exposed to a nerve agent while serving near the Persian Gulf.  He stated that he received a diagnosis of a gastric ulcer during service and experienced continued reflux symptoms.  He reported frequent headaches, which he treated with analgesics.  The Veteran reported frequent diarrhea, which first occurred while serving in the Persian Gulf.  He also complained of pain in his hands, elbows, shoulders, and back, which developed about a year after he returned from the Persian Gulf.  A physical examination revealed no deformities, swelling of any joints, tophi, or rheumatoid nodules.  The diagnoses included aching in multiple joints with no objective findings and a history of diarrhea, to be studied via stool examinations.

During a September 1994 VA examination, the Veteran reported exposure to an environmental agent and a nerve protection agent while serving near the Persian Gulf.  He stated that he began experiencing diarrhea after taking the nerve protection agent, and the examiner ordered two stool samples and a barium enema.  The Veteran also reported persistent headaches in the occipital area ever since service.  He stated that he felt "light headed at times," but did not know exactly how to describe the sensation.  The diagnoses included tension headaches, watery diarrhea without blood, and environmental exposure to a nerve controlling agent.  

During a June 2009 Persian Gulf registry examination, the Veteran reported witnessing chemical alarms and exposure to numerous materials, including smoke from heaters, second-hand cigarette smoke, diesel and/or petrochemical fuel and fumes, burning trash/feces, personal pesticides, nerve gas or other nerve agents, and drugs used to protect against nerve agents, such as pyridostigmine.  He stated that he believed his health was severely impaired and reported symptoms of rectal bleeding, memory loss, aching joints, muscle pain, night sweats, fatigue, severe headaches, nausea, diarrhea, abdominal pain, urinary hesitancy, and generalized aching.  The assessment was chronic recurrent hematochezia, which could be due to internal hemorrhoids or proctitis.  

A November 2009 VA examination report indicates that the Veteran reported twitching in his back, buttocks, and arms, which started in the mid 1990's.  He also reported progressively worsening lightheadedness, chronic fatigue, and joint soreness, which began after his service near the Persian Gulf.  The Veteran indicated that he experienced memory loss and could not remember anything; however, the examiner noted that the Veteran was able to recall all information during the interview with accuracy.  The examiner also indicated that the Veteran was anemic and attributed his symptoms of fatigue, memory loss, lightheadedness, muscle twitching, and joint soreness to his diagnosis of microcytic anemia.  

During a November 2015 hearing before the Board, the Veteran testified that he continued to experience symptoms of fatigue, weakness, balance deficits, and gastrointestinal problems, despite regularly taking iron and vitamin D supplements on a daily basis and being advised by his doctors that he was no longer anemic or vitamin deficient.  The Veteran's spouse, who is also a licensed practical nurse, testified that she reviewed the Veteran's laboratory work every month, and his complete blood count, comprehensive metabolic panel, erythrocyte sedimentation rates, hematocrit levels, and vitamin D levels have been normal.  

A review of the Veteran's VA treatment records through 2015 reveals continued complaints of fatigue, muscle weakness, balance deficits, malaise, dizziness, headaches, and memory loss.  An August 2014 VA treatment record indicates that a complete blood count revealed microcytosis, but no anemia.  Thus, the November 2009 VA examiner's opinion that the Veteran's symptoms of fatigue, memory loss, lightheadedness, muscle twitching, and joint soreness were all attributable to a diagnosis of anemia is not supported by the evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  As there are no other medical opinions of record addressing the question of whether the Veteran has an undiagnosed illness related to his service near the Persian Gulf, the Board finds that a remand is necessary in order to provide the Veteran with a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran also asserts that a current gastrointestinal disorder had its onset during service.  Specifically, the Veteran contends that he first experienced symptoms of diarrhea during service, which worsened after his discharge from active duty.  Thereafter, the Veteran began experiencing rectal bleeding, received a diagnosis of ulcerative colitis, and eventually underwent a colectomy.  Alternatively, the Veteran asserts that a current gastrointestinal disorder was caused or aggravated by his service-connected PTSD.  

A review of the record reveals that the Veteran has consistently reported to treatment providers that he first began experiencing diarrhea during service.  The Veteran has also reported on several occasions that his gastrointestinal symptoms increase when he felt anxious or stressed.  As there is at least an indication that a current gastrointestinal disorder may be related to service or a service-connected disability, and there is insufficient medical evidence on file to make a decision on the claim, the Board finds that a remand is necessary in order to provide the Veteran with another VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, during the November 2015 Board hearing, the Veteran testified that he served in the Washington National Guard for about six to eight years after his discharge from active duty.  He further testified that during that time, he began experiencing symptoms of fatigue, which caused difficulty completing tasks and prevented him from receiving a promotion.  In July 2001, the RO requested treatment records from the Washington National Guard pertaining to a June 1993 back injury, which were received later that month.  However, there is no indication in the record that the RO attempted to obtain the Veteran's complete service treatment and personnel records for his entire period of service in the Washington National Guard.  As these records may be relevant to the Veteran's service connection claims, the Board finds that a remand is necessary in order to attempt to obtain the Veteran's complete personnel and service treatment records from the Adjutant General of Washington for his entire period of service in the Washington National Guard.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 3.159(c) (2015).  

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain the Veteran's complete personnel and service treatment records from the Adjutant General of Washington for his entire period of service in the Washington National Guard.  Additionally, the RO must obtain all updated VA treatment records from the VA Medical Centers in Spokane, Washington and Seattle, Washington.    

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and his attorney and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine whether a gastrointestinal disorder and any undiagnosed illnesses are related to the Veteran's active military service.  The electronic claims file must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.

After a review of the evidence of record and with consideration of the Veteran's statements, the examiner must:

a.)  Provide an opinion as to whether any currently or previously diagnosed gastrointestinal disorder, to include irritable bowel syndrome and/or ulcerative colitis, was incurred in or due to the Veteran's active duty, to include as due to an exposure near the Persian Gulf, exposure to a nerve agent, and exposure to drugs used to protect against nerve agents.  In doing so, the examiner must specifically consider and discuss the Veteran's statements that his diarrhea had its onset during active duty.

b.)  Provide a diagnosis for any disability found related to the Veteran's symptoms of fatigue, sore joints, headaches, memory loss, muscle twitches, and lightheadedness.  If a diagnosis pertaining to any of these symptoms is rendered, the examiner must provide an opinion as to whether each diagnosed disability was incurred in, due to, or aggravated by the Veteran's active duty, to include as due to an exposure near the Persian Gulf, exposure to a nerve agent, and exposure to drugs used to protect against nerve agents.

c.)  If a diagnosis pertaining to any of the Veteran's symptoms of fatigue, sore joints, headaches, memory loss, muscle twitches, and lightheadedness is not rendered, the examiner must provide an opinion as to whether such symptoms constitute an undiagnosed illness associated with his service in the Southwest Asia Theater of operations during the Persian Gulf War.

d.)  Provide an opinion as to whether the Veteran has a diagnosis of chronic fatigue syndrome, fibromyalgia, and/or a functional gastrointestinal disorder.  
The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.   After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

